Opinion issued May 6, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-13-00970-CV
                            ———————————
     IN THE INTEREST OF T.M.D., JR., B.M.D., Z.T.D., AND E.M.D.,
                          CHILDREN



                    On Appeal from the 312th District Court
                             Harris County, Texas
                       Trial Court Case No. 2007-02141



                          MEMORANDUM OPINION

      Appellant L.M. appeals from the trial court’s decree terminating her parental

rights to her children: T.M.D., Jr., B.M.D., Z.T.D., and E.M.D. In five issues, she

argues that the evidence is insufficient to support the court’s findings on any of the
four predicate acts that the court found were satisfied or that termination of her

parental rights was in the best interest of the children.

      We affirm.

                                     Background

      L.M. is the biological mother of the four special-needs children at issue in

this appeal: T.M.D., Jr., B.M.D., Z.T.D., and E.M.D. These children were aged 7,

6, 5, and 4, respectively at the time the Texas Department of Family and Protective

Services interceded and removed them from their parents’ care. Ultimately the trial

court ordered the termination of the mother’s parental rights, and it is from this

decree that she appeals. The trial court’s decree also terminates the parental rights

of the children’s father, T.D., but he does not appeal, and thus we focus our

discussion and analysis on the mother.

      Prior to the events that gave rise to this case, the attorney general initiated a

suit affecting the parent-child relationship pursuant to Chapter 233 of the Texas

Family Code. In December 2006, by an Agreed Child Support Review Order, T.D.

was adjudicated as the father of T.M.D., Jr. and B.M.D., and the mother and father

were appointed as joint managing conservators of the children. As of this time,

Z.T.D. and E.M.D. had not yet been born. The mother was given the right to

determine the children’s residence without regard to geographic location. Although

the order included “child support guideline findings,” because the parents were



                                           2
living together as a family at the time the order was entered, the trial court made no

orders as to child support except to admonish both parents “to provide support, to

the best of their abilities.”

       Approximately four-and-a-half years later, in July 2011, the trial court

entered an order modifying the 2006 order. Among other things, this new order

adjudicated T.D. as the father of two additional children, Z.T.D. and E.M.D. Both

parents were again named joint managing conservators, but the father was

designated as having the exclusive right to designate the primary residence of the

children in Harris County or any contiguous county. The order provided the mother

with periods of unsupervised access and possession and stated on its face that it

could be enforced by a peace officer. The order recited that the father was allowing

the mother to reside with him, but he was seeking ongoing monetary support. The

trial court found that the father was unemployed and was obligated by a court order

to provide medical and child support for another child who was not before the

court. The mother was ordered to pay child support to the father on a graduated

schedule which declined as each of the four children reached the age of majority.

Income withholding orders were included in the court’s order.

       The family lived together until the father forcibly removed the mother from

the home in April 2012. Around that time, the parents “argued a lot,” and the

mother sometimes feared for the children’s safety. She testified that she left the



                                          3
home with them on several occasions because the father “got really loud and

rambunctious quite often and I couldn’t have my children around it.” The mother’s

testimony about the father’s treatment of the children was somewhat contradictory.

She initially testified that the children told her that he had abused them physically

and verbally, but she later testified that they told her that he had abused them

verbally but not physically. She said, “They had only stated they got a whopping

and put in time out. They didn’t exaggerate to what extent because they are so

small.” She also testified that she witnessed the father verbally abusing the

children, but she did not see him physically abuse them. She testified that the last

time any of the children reported such abuse to her was in March 2012 “before he

had kicked me out.” Her testimony was unclear about dates; she initially testified

that she resided with the father and the children until she was removed from the

home in 2011, but she later said it was 2012, just before the Department became

involved.

      Despite the mother’s testimony that she did not witness physical abuse while

she was living with her children and their father, she told employees at her

children’s school to contact Child Protective Services if they noticed “any marks or

anything abnormal” on her children. She testified that she did so because she

anticipated that the father would follow through on his threats to remove her from

the home. But she conceded at trial that asking the school to be on the lookout for



                                         4
signs of physical abuse suggested that she had reason to believe the father was

abusing the children.

      The mother testified that when she was forcibly evicted by the father, she

could not take the children with her “because he had primary custody,” apparently

referring to the July 2011 court order. She also said that the “only reason he had

primary custody” was that she had been sick with a double kidney infection and

blood infection and had feared that she would die.

      On April 25, 2012 and May 7, 2012, the Department of Family and

Protective Services received referrals alleging that T.M.D., Jr. had been physically

abused by his father. According to information provided by the school, T.M.D., Jr.

had six fresh bruises on his arms, neck, and cheek on April 23. A week later, he

arrived at school with a large bruise on his left eye and an open cut on his face. A

week after that, he came to school with fresh bruises on his face, specifically his

right eye. The referral also alleged that he “often shows up to school with bruises

on his face and neck, dirty clothes, hungry, [and] emotionally disturbed.”

      Emerald Ealy, a caseworker with the Department, spoke with T.M.D., Jr. at

his elementary school on April 25. The child told Ealy that when he misbehaved at

home, his father whipped him with a belt. He gave various stories to explain the

visible bruising on his body—including that he had been bitten by a bug or

accidentally injured while playing in the park—before becoming upset and



                                         5
withdrawn. The school’s speech pathologist told Ealy that she had observed

bruises on T.M.D., Jr., he was always hungry, and he was emotionally disturbed.

The school nurse told Ealy that the mother was not “in the picture,” and when she

was involved, the children often missed school.

      That same day, Ealy visited the father’s house, where she saw the three

younger children. She did not observe any marks or bruises on them. She did not

interview the two youngest children due to their age, and she did not understand

B.M.D., who is autistic. The father reported that he did not know how T.M.D., Jr.

sustained his bruises. He also told her that: (1) he had been with the children since

their birth; (2) he had no family support; (3) T.M.D, Jr. is speech impaired, and

B.M.D. is autistic; (4) the mother is bipolar and has other health issues; and (5) he

did not have contact information for the mother.

      Two weeks later, another Department caseworker, Latoya Dunbar,

interviewed T.M.D., Jr. at his elementary school. This time the child stated that his

father punched him on his left eye and slapped him hard in the face near his right

eye. The mother was unable to take the children at that time because she did not

have housing and furniture. Accordingly, all four children were removed from the

father’s home and placed in foster care.

      The Department filed suit for protection of the children, conservatorship,

and termination. After an adversary hearing, the trial court entered a temporary



                                           6
order, appointing the Department temporary managing conservator for the

children. In addition, the court ordered the mother to “comply with each

requirement set out in the Department’s original, or any amended, service plan

during the pendency of this suit,” and notified her that “failure to fully comply with

these orders may result in the restriction or termination of parental rights.” In

addition, the first item on the family service plan also informed the mother that

failure to comply could result in termination of her parental rights:

      THIS IS A VERY IMPORTANT DOCUMENT. ITS PURPOSE IS
      TO HELP YOU PROVIDE YOUR CHILD WITH A SAFE
      ENVIRONMENT WITHIN THE REASONABLE PERIOD
      SPECIFIED IN THE PLAN. IF YOU ARE UNWILLING OR
      UNABLE TO PROVIDE YOUR CHILD WITH A SAFE
      ENVIRONMENT, YOUR PARENTAL AND CUSTODIAL DUTIES
      AND RIGHTS MAY BE RESTRICTED OR TERMINATED OR
      YOUR CHILD MAY NOT BE RETURNED TO YOU. THERE
      WILL BE A COURT HEARING AT WHICH A JUDGE WILL
      REVIEW THIS SERVICE PLAN.

      The family service plan required, among other things, that the mother

(1) participate in domestic violence classes and present a certificate of completion

to the caseworker no later than 30 days from the last class, (2) participate fully in a

psycho-social assessment to address her emotional and mental needs and that she

follow all recommendations from the evaluation including psychological or

psychiatric evaluation, individual therapy, and group therapy, (3) participate in

parenting classes with an emphasis on special-needs children, and (4) obtain and




                                          7
maintain stable housing for more than six months, which was to be safe, clean, and

free of hazards and to have operational utilities.

      Although the mother completed many of the services that were required by

the family service plan, including maintaining employment and visitations, she did

not complete all of the services. Larry Johnson, the caseworker assigned to this

case, testified that the mother did not complete a “victims of domestic violence”

course or a parenting class. Although she did complete a psycho-social assessment,

she did not follow through with recommendations from that assessment, including

psychological assessment, individual counseling, and family counseling.

      Adele Countrymen, the volunteer child advocate, testified that she reviewed

the services with the mother many times. She said that she had “great hopes” that

the mother would “get things done,” and that although the mother did “start some

things,” “[e]very time she started, she would stop and they would have to find

another place or move to another place so the services are not completed to fulfill

what should have happened probably almost, more than a year ago.”

      The mother conceded at trial that she had not completed all of her services.

At the time of trial she had been living with a friend in a two-bedroom apartment

for approximately one month. She testified that she did not have a place to live that

was suitable for her children.




                                           8
       In addition, the record includes evidence of the mother’s mental health

history. The mother said she had been hospitalized five or six times for mental

health issues, most recently in 2011. Her first psychiatric hospitalization was an

outpatient visit when she was between the ages of 11 and 13, and her first inpatient

psychiatric hospitalization was after the birth of T.M.D., Jr., when she was 17 or

18 years old. She said her diagnoses have not all been consistent. She testified that

she had been previously diagnosed with ADHD, an emotional distress disorder,

and “just a number of odd random things that I don’t even know.” However, she

did recall that her most recent mental health diagnosis was “manic bi-polar major

depressive disorder,” which she said could be confused with another disorder that

“has to do with spousal abuse or physical, verbal abuse from the spouse.” The

mother testified that the father verbally abused her, and she said, “In other words,

he was just making me crazy.”

       The child advocate testified about her understanding of the mother’s mental

health history, and she said that she had repeatedly spoken with the mother about

her mental health. The mother acknowledged that both the Department and Child

Advocates had advised her to seek a mental health evaluation through MHMRA,

but she did not do so and was not under the care of a mental health professional at

the time of trial.




                                         9
      No evidence was presented that the mother’s mental health issues had

resolved; rather, she testified, “I just felt like I didn’t need any more medication.”

She further explained that there were “extenuating circumstances” that had

prevented her from addressing her mental health during the pendency of the case.

She said she could not afford it because the monthly child support garnishment

from her wages left her without enough money to pay for transportation. The child

advocate testified that the mother never asked for help regarding access or

transportation to medical services, and that “she just said it was too far, and she

wasn’t going to go there, she couldn’t go there, she didn’t have the money to go

there, there was no reason to go there, that she was fine.” The mother asserted that

she knew how to take care of herself, and she said, “As far as medication goes, I no

longer need medication. All I have to do is prove that to the court and that means I

have to go to MHMRA which means I have to afford to go there. I cannot afford to

go there and do that.”

      The mother testified that she worked 40 hours a week as a security guard

and that if she were not obligated to pay child support, she would be “fine”

financially. She also said that although her work schedule included afternoons,

evenings, and weekends, she could adjust her work schedule to fit her children’s

school schedule. She said that her roommate, who was also a friend of many years,

could pick up the children from school and watch them while she worked. But the



                                         10
friend did not testify at trial and the mother conceded that no one connected to the

case had met her. The mother testified that she had “looked up and researched” her

children’s conditions and was “already . . . familiar” with T.M.D., Jr.’s and

B.M.D.’s needs. She said, “I believe I have familiarized myself enough with them

and their conditions to be able to take care of them properly with their conditions.”

Finally, she testified that she loved her children, wanted to be reunited with them,

could care for them, and hoped the court would not terminate her rights to them.

      A caseworker testified about the children’s special needs. T.M.D., Jr. has

ADHD, mood disorder, oppositional defiant disorder, and anger management

issues. B.M.D. has been diagnosed with autism, ADHD, adjustment disorder with

mixed disturbance of emotion and conduct, mixed receptive expressive language

disorder, borderline intellectual functioning, pica, and gross and fine motor skill

delays. Z.T.D. has severe developmental, academic, and motor skills delays, which

affect eating, dressing, and independent functioning. Z.T.D. is verbally and

physically aggressive, has frequent temper tantrums, has been diagnosed with

pervasive developmental disorder, ADHD, disruptive behavior disorder, and mild

intellectual disability. E.M.D. has language, emotional, and behavioral delays, and

she has been diagnosed with ADHD and borderline intellectual functioning. All

four children take prescription medication for their conditions and receive therapy,

counseling, or both.



                                         11
      Both the caseworker and the child advocate testified that the children were

doing well and living together in their current therapeutic foster home. The child

advocate described the children as “a handful,” but she explained how well the

children were doing since being placed in a foster home together. Though previous

attempts to find adoptive parents for the children had not been successful, she

testified that she believed a different approach could be successful in finding

adoptive parents for the four children, and she asked the court to permit her to

remain assigned to the case to help find adoptive parents.

      The child advocate also opined that it was not in the children’s best interest

to be reunited with their parents. She said:

      My major concern is that they do not have a stable home life in which
      these four children need stability. Neither parent is currently living on
      their own, being able to pay their own bills, to provide a home. I do
      not believe that either parent is aware of what grade their children are
      in or which type of classes they are in, what needs to be done, how
      often they need to go to the doctor. They’ve never ask[ed] me. And I
      have checked many, many times, but I know, I know they have not.
      They don’t know these answers, which concerns me a lot, in the fact
      that if you are not taking care of your own situation and you have
      other precarious financial situations, bringing four special needs
      children in is a huge risk at this time.

      The trial court found by clear and convincing evidence that the mother

(1) voluntarily left the children alone or in the possession of another without

providing adequate support for the children and remained away for a period of at

least six months, see TEX. FAM. CODE ANN. § 161.001(1)(C) (West 2014);



                                          12
(2) knowingly placed or knowingly allowed the children to remain in conditions or

surroundings which endanger the physical or emotional well-being of the children,

see id. § 161.001(1)(D); (3) engaged in conduct or knowingly placed the children

with persons who engaged in conduct which endangers the physical or emotional

well-being of the children, see id. § 161.001(1)(E); and (4) failed to comply with

the provisions of a court order that specifically established the actions necessary

for her to obtain the return of the children, see id. § 161.001(1)(O). In addition, the

trial court found that termination of the parent-child relationship between the

mother and T.M.D., Jr., B.M.D., Z.T.D., and E.M.D. was in the children’s best

interest. See id. § 161.001(2). Accordingly, the trial court entered a decree

terminating the mother’s rights with respect to the children.

      The mother filed a request for findings of fact and conclusions of law and a

motion for new trial, contesting the legal and factual sufficiency of the evidence to

support the court’s findings. The trial court filed findings of fact and conclusions

of law, reiterating the findings included in the termination decree. After a non-

evidentiary hearing, the trial court denied the motion for new trial. L.M. appealed.

                                      Analysis

      Termination proceedings are strictly scrutinized on appeal. Holick v. Smith,

685 S.W.2d 18, 20 (Tex. 1985). Clear and convincing evidence must support the

decision to terminate parental rights. In re J.F.C., 96 S.W.3d 256, 263–64 (Tex.



                                          13
2002); see also Santosky v. Kramer, 455 U.S. 745, 747–48, 102 S. Ct. 1388, 1391–

92 (1982). “Clear and convincing evidence” is “the measure or degree of proof that

will produce in the mind of the trier of fact a firm belief or conviction as to the

truth of the allegations sought to be established.” TEX. FAM. CODE ANN. § 101.007

(West 2014); J.F.C., 96 S.W.3d at 264; see also Holick, 685 S.W.2d at 20 (citing

Santosky, 455 U.S. at 747, 102 S. Ct. at 1391)).

      Because of this heightened burden of proof, both legal and factual

sufficiency review of a decree terminating parental rights require a reviewing court

to consider all of the evidence to determine whether the factfinder could have

formed a firm belief or conviction about the truth of the matters as to which the

Department bore the burden of proof. In re J.P.B., 180 S.W.3d 570, 573 (Tex.

2005) (legal sufficiency); In re C.H., 89 S.W.3d 17, 25 (Tex. 2002) (factual

sufficiency).

      In a legal sufficiency review, we view the evidence in the light most

favorable to the finding. J.P.B., 180 S.W.3d at 573; J.F.C., 96 S.W.3d at 266. To

do this, we “consider all of the evidence, not just that which favors the verdict,”

J.P.B., 180 S.W.3d at 573, and we “assume that the factfinder resolved disputed

facts in favor of its finding if a reasonable factfinder could do so.” Id. (quoting

J.F.C., 96 S.W.3d at 266); see also Jordan v. Dossey, 325 S.W.3d 700, 712–13

(Tex. App.—Houston [1st Dist.] 2010, pet. denied). We also “disregard all



                                         14
evidence that a reasonable factfinder could have disbelieved or found to have been

incredible.” J.P.B., 180 S.W.3d at 573 (quoting J.F.C., 96 S.W.3d at 266); see also

Jordan, 325 S.W.3d at 712–13.

       In a factual sufficiency review, we consider the entire record, including

evidence both supporting and contradicting the finding. See In re H.R.M., 209
S.W.3d 105, 108 (Tex. 2006) (quoting J.F.C., 96 S.W.3d at 266). “‘If, in light of

the entire record, the disputed evidence that a reasonable factfinder could not have

credited in favor of the finding is so significant that a factfinder could not

reasonably have formed a firm belief or conviction, then the evidence is factually

insufficient.’” Id.

       In order to justify the termination of parental rights pursuant to

section 161.001, the Department must establish, by clear and convincing evidence,

that (1) the parent committed one or more of the statute’s enumerated acts or

omissions justifying termination and (2) termination is in the best interest of the

child. TEX. FAM. CODE ANN. § 161.001; C.H., 89 S.W.3d at 23. Both elements

must be established, and termination may not be based solely on the best interest of

the child as determined by the trier of fact. Tex. Dep’t of Human Servs. v. Boyd,

727 S.W.2d 531, 533 (Tex. 1987). “Only one predicate finding under section

161.001(1) is necessary to support a judgment of termination when there is also a




                                        15
finding that termination is in the child’s best interest.” In re A.V., 113 S.W.3d 355,

362 (Tex. 2003).

   I.      Failure to comply with court order

        In her fourth issue, the mother argues that the evidence was legally and

factually insufficient to support the trial court’s finding under Family Code

section 161.001(1)(O) that she “failed to comply with the provisions of a court

order that specifically established the actions necessary for [her] to obtain the

return of the children who have been in the permanent or temporary managing

conservatorship of the Department . . . as a result of the children’s removal from

the parent under Chapter 262 for the abuse or neglect of the children.” See TEX.

FAM. CODE ANN. § 161.001(1)(O).

        The mother argues that there was no evidence that the children were

removed from her as a result of her abuse or neglect of them. We disagree. Chapter

262 of the Family Code does not define “neglect,” but the Supreme Court of Texas

has held that the definition in Chapter 261 “surely inform[s] the term[’s] meaning.”

In re E.C.R., 402 S.W.3d 239, 248 (Tex. 2013). Under Chapter 261, “neglect

includes placing a child in or failing to remove a child from a situation that

requires actions or judgment beyond his capabilities and that results in ‘a

substantial risk of immediate harm to the child.’” Id. at 246 (quoting TEX. FAM.

CODE ANN. § 261.001(4)(B)(i)). Accordingly, for Chapter 262, “‘abuse or neglect



                                         16
of the child’ necessarily includes the risks or threats of the environment in which

the child is placed . . . [including] the harm suffered or the danger faced by other

children under the parent’s care.” Id. at 248.

      The mother testified that she was aware that the father was verbally and

physically abusive to the children because she witnessed it and the children told

her about it. She also testified that before the father removed her from the home,

she asked the school to look for and report to the authorities any signs of physical

abuse. She conceded at trial that this demonstrated her knowledge and awareness

that her children were at risk for abuse in the father’s home. The mother had joint

managing conservatorship of the children, pursuant to a court order that could be

enforced by a peace officer. That order gave her, among other things, the right to

unsupervised periods of access to and possession of the children and the duty “of

care, control, [and] protection” of the children. Although there was no evidence

that the mother herself verbally or physically abused the children, there was

evidence that she neglected them by disregarding a known risk of abuse and failing

to remove or otherwise protect them from a situation that posed a substantial risk

of immediate harm. See E.C.R., 402 S.W.3d at 247–48.

      There was undisputed evidence at trial that the mother failed to fully comply

“with the provisions of a court order that specifically established the actions

necessary for [her] to obtain the return of the children who have been in the



                                          17
permanent or temporary managing conservatorship of the Department . . . as a

result of the children’s removal from the parent under Chapter 262 for the abuse or

neglect of the children.” See TEX. FAM. CODE ANN. § 161.001(1)(O). An order

under this subsection need not bear a title stating that it is an order “to obtain return

of a child”; rather, it will be sufficient under subsection (O) so long as it directs a

parent to perform specific acts and advises the parent that failure to provide a safe

environment within a reasonable time could result in termination of her parental

rights. See J.F.C., 96 S.W.3d at 277 & n.74. A trial court may direct a parent to

perform specific acts by ordering her to comply with a family service plan created

by the Department. See In re G.A., No. 01-11-00565-CV, 2012 WL 1068630, at *4

(Tex. App.—Houston [1st Dist.] Mar. 29, 2012, pet. denied) (mem. op.); In re

A.W.B., No. 14-11-00926-CV, 2012 WL 1048640, *3–4 (Tex. App.—Houston

[14th Dist.] Mar. 27, 2012, no pet.) (mem. op.). Partial or substantial compliance

with a court order is not enough to avoid a termination finding under section

161.001(1)(O). See In re M.C.G., 329 S.W.3d 674, 675–76 (Tex. App.—Houston

[14th Dist.] 2010, pet. denied); In re T.T., 228 S.W.3d 312, 319 (Tex. App.—

Houston [14th Dist.] 2007, pet. denied).

      The undisputed evidence at trial showed that the mother did not complete

parenting classes or a course for victims of domestic violence. Most notably, she

failed to obtain and maintain stable housing for more than six months. We hold



                                           18
that the evidence of this predicate act is both legally and factually sufficient to

support the trial court’s finding. J.P.B., 180 S.W.3d at 573; C.H., 89 S.W.3d at 25;

see also TEX. FAM. CODE ANN. § 161.001(1)(O). In light of this holding, we need

not consider issues one through three, which challenge the other findings of

separate predicate acts under section 161.001(1). See A.V., 113 S.W.3d at 362

(only one predicate act required).

   II.      Best interest of the child

         In her fifth issue, the mother argues that the evidence is legally and factually

insufficient to support the trial court’s determination that termination of her

parental rights was in her children’s best interest.

         A strong presumption exists that a child’s best interests are served by

maintaining the parent-child relationship. In re L.M., 104 S.W.3d 642, 647 (Tex.

App.—Houston [1st Dist.] 2003, no pet.). In determining whether termination of a

mother’s parental rights was in the child’s best interest, we consider several

nonexclusive factors, including (1) the child’s desires, (2) the current and future

physical and emotional needs of the child, (3) the current and future physical

danger to the child, (4) the parental abilities of the person seeking custody,

(5) whether programs are available to assist the person seeking custody in

promoting the best interests of the child, (6) plans for the child by the person

seeking custody, (7) stability of the home, (8) acts or omissions of the parent that



                                            19
may indicate that the parent-child relationship is improper, and (9) any excuse for

acts or omissions of the parent. Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex.

1976). The Department is not required to prove all of these factors, and the absence

of evidence about some factors does not preclude the factfinder from reasonably

forming a strong conviction that termination is in the child’s best interest. See

C.H., 89 S.W.3d at 27. Evidence establishing one of the predicate acts under

section 161.001(1) may also be relevant to determining the best interest of the

child. See id. at 28.

       Several of the Holley factors weigh in favor of the trial court’s finding that

termination of the mother’s parental rights was in the children’s best interest. We

consider the current and future physical and emotional needs of the children, which

are great, the parenting ability of the mother, and the stability of the home together

because they are related.

       All of the children have special physical and emotional needs, including

developmental, academic, and motor skills delays. They take medication and

receive counseling and therapy. Although the mother was ordered to take a class

on parenting special-needs children, she failed to do so. The mother testified that

she had “looked up and researched” the children’s conditions and believed she

could properly care for them. However the child advocate testified that she did not

believe that the mother knew what grades the children were in, what classes they



                                         20
took, how often they needed to go to the doctor, or how to meet each child’s needs.

The mother also demonstrated a limitation on her parenting ability by failing to

remove her four young special-needs children from an abusive situation.

      Stability of the home is also a relevant factor in this case. “Stability is

important in a child’s emotional and physical development.” In re T.G.R.-M., 404
S.W.3d 7, 17 (Tex. App.—Houston [1st Dist.] 2013, no pet.). “Without stability,

income, or a home, [a parent] is unable to provide for the child’s emotional and

physical needs.” In re C.A.J., 122 S.W.3d 888, 894 (Tex. App.—Fort Worth 2003,

no pet.). The mother failed to obtain and maintain stable housing for more than six

months as required by the court. At trial, she testified that she did not have suitable

housing for the children and had been living with a friend in a two-bedroom

apartment for a month. She said that her friend would care for the children while

she worked. However the friend did not testify at trial, and the mother conceded

that no other person associated with the case had ever met her friend.

      Finally, relating to both the mother’s parenting abilities and the stability of

the home, we consider the mother’s mental health issues. Both the mother and the

child advocate testified about the mother’s history of mental illness, which has

necessitated multiple hospitalizations in the past. The diagnoses included: “manic

bi-polar major depressive disorder,” mood disorder, major depression with

psychotic features, and a suicide attempt and suicidal ideations. Yet the mother



                                          21
also had a history of refusing to address her mental health issues and failing to

follow through with recommended treatments. While mental illness is not a ground

for parental termination, the impact of a parent’s mental illness on her ability to

parent and the stability of the home are relevant factors in the best interest of the

child analysis. See, e.g., In re E.S.C., 287 S.W.3d 471, 475–76 (Tex. App.—Dallas

2009, pet. denied) (considering mental illness as factor in analysis of whether

termination under § 161.001(1)(O) was in the best interest of the children); see

also Adams v. Tex. Dep’t of Family & Protective Servs., 236 S.W.3d 271, 281

(Tex. App.—Houston [1st Dist.] 2007, no pet.) (considering mother’s potential

failure to continue taking medication prescribed for mental illness as factor in best

interest analysis); cf. Liu v. Dep’t of Family & Protective Servs., 273 S.W.3d 785,

797–98 (Tex. App.—Houston [1st Dist.] 2008, no pet.) (applying Holley best

interest factors in termination of parental rights under §161.003 and considering

impact of parent’s failure to treat mental illness on ability to provide stability and

meet the needs of the child). Here, the mother failed to address mental health

issues that have in the past led her to be hospitalized and to consider or attempt

suicide. Such behavior subjects her children to uncertainty and instability. See

Jordan, 325 S.W.3d at 723–24. All of these factors—the needs of the children, the

parenting ability of the mother, and stability of the home—weigh in favor of the




                                         22
court’s conclusion that termination of the mother’s parental rights was in the

children’s best interest.

      The Holley factors are not necessarily the only considerations relevant to

determining the best interest of the child. In re A.C., 394 S.W.3d 633, 642 (Tex.

App.—Houston [1st Dist.] 2012, no pet.). “[T]he prompt and permanent placement

of the child in a safe environment is presumed to be in the child’s best interest.”

TEX. FAM. CODE ANN. § 263.307(a) (West 2014). In determining whether a parent

is willing and able to provide a safe environment, we consider several factors,

including (1) the child’s age and vulnerabilities; (2) whether there is a history of

abusive or assaultive conduct by the child’s family or others who have access to

the child’s home; (3) willingness and ability of the child’s family to seek, accept,

and complete counseling services and cooperate with agency supervision; (4) the

willingness and ability of the child’s family to effect positive changes within a

reasonable period of time; and (5) whether the child’s family demonstrates

adequate parenting skills. Id. § 263.307(b). Evidence establishing one of the

predicate acts under section 161.001(1) also may be relevant to determining the

best interest of the child. See C.H., 89 S.W.3d at 28.

      Here, all of these factors weigh in favor of the trial court’s decision. The

children were 4, 5, 6, and 7 years old at the time of removal, and they had special

needs that made them entirely dependent on others for care. The mother has a



                                          23
history of allowing her children to remain in an abusive situation. She has not

followed through with services, shown a willingness to affect positive changes in a

reasonable time, or demonstrated adequate parenting skills to address the specific

needs of these children. Considering all of the evidence in light of the Holley and

statutory factors relevant to a determination of the best interest of the children, we

conclude that a reasonable factfinder could have formed a firm belief that

termination of the mother’s parental rights was in the best interest of T.M.D., Jr.,

B.M.D., Z.T.D., and E.M.D. We hold that the evidence was legally and factually

sufficient to support the trial court’s best interest finding, and we overrule this

issue.

                                      Conclusion

         We affirm the judgment of the trial court.




                                                Michael Massengale
                                                Justice

Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                           24